           Case 18-20374 Document 41 Filed in TXSB on 04/10/19 Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION                                           ENTERED
                                                                                                     04/12/2019

 In re:
                                                       Case No. 18-20374 (DRJ)
           BILLY T. GREEN, Jr.,
                                          Chapter 7
                   Debtors.
                    ORDER AUTHORIZING THE TRUSTEE TO EMPLOY
               THE LAW OFFICES OF THOMAS J. CRANE AS SPECIAL COUNSEL
                                            (Docket No. 38)
          The Court, having considered the Trustee’s Application to Employ The Law Offices of
Thomas J. Crane, as Special Counsel Pursuant to Section 328(a), is of the opinion that the requested
relief is in the best interest of the estate and its creditors; that the Law Offices of Thomas J. Crane
(“Crane”) represents no interest adverse to the estate in the matters upon which it is to be engaged
and that the application should be approved pursuant to sections 327(e) and 328(a).
          It is hereby ORDERED that:
       1.     The contingency fee arrangement attached as Exhibit C to the application is
approved under section 328(a) with the following revisions:
          a.        No other attorneys may be hired without the approval of the Court;
       b.       Reimbursement for expenses shall be limited to those expenses reasonable and
necessary for the benefit of the estate as demonstrated in an appropriate application made in this
Court;
        c.     In no event shall the estate be liable to Crane for more than the estate actually
receives from the Employment Litigation;
          d.        Crane may withdraw from the representation only with Court permission;
        e.       Settlement of the Employment Litigation must be on terms acceptable to the
Trustee, in his business judgment, and subject to review and approval of the Court under Rule
9019(a) or other applicable law.
       2.       The Law Offices of Thomas J. Crane is employed as special counsel for the limited
purpose of representing the estate in connection with the Employment Litigation (as defined in the
Application), effective August 27, 2018.
      3.    Thomas J. Crane is designated as the lead attorney for representing the estates in the
Employment Litigation.
       4.     All applications for compensation shall be filed with the Court in accordance with
the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure.

               Signed: April 10, 2019

                                                        ____________________________________
                                                        DAVID R. JONES
                                                        UNITED STATES BANKRUPTCY JUDGE
